Citation Nr: 1746158	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 08-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for degenerative disc disease (DDD) of the lumbar spine with intervertebral disc syndrome (IVDS) prior to May 24, 2012, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In October 2011, the Board remanded the Veteran's claim for additional development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

In a May 2015 rating decision, the RO granted separate ratings for radiculopathy of the left lower extremity sciatic nerve at 40 percent disabling; radiculopathy of the right lower extremity sciatic nerve at 10 percent disabling; radiculopathy of the left lower extremity femoral nerve at 10 percent disabling; and radiculopathy of the right lower extremity femoral nerve at 10 percent disabling, all effective from May 25, 2012. Accordingly, the RO also revised the rating for Veteran's DDD of the lumbar spine with IVDS to 40 percent under a different diagnostic code (5237), effective from May 25, 2012, to allow for the separate grants above. The Board notes that the revised 40 percent rating for DDD of the lumbar spine with IVDS along with the separate ratings for radicular symptoms yields the Veteran a greater benefit than a 60 percent rating for DDD of the lumbar spine alone. 

In an October 2015 Notice of Disagreement (NOD), the Veteran expressed his disagreement with the effective dates of the awards above. A Statement of the Case (SOC) was issued in May 2016 and the Veteran has not perfected an appeal of those issues (separate awards for radicular symptoms). Thus, these issues are not part of the current appeal and will not be addressed herein.


FINDING OF FACT

The Veteran's lumbar spine disability has not exhibited favorable or unfavorable ankylosis of the entire spine or thoracolumbar spine at any point during the appeal and has not manifested in incapacitating episodes having a total duration of at least 6 weeks during a 12 month period since May 25, 2012.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for DDD of the lumbar spine with IVDS prior to May 24, 2012, and in excess of 40 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative disc disease of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating, which is the highest rating under this Diagnostic Code, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that his lumbar spine disability should be rated higher than 60 percent prior to May 24, 2012, and the currently-assigned disability rating of 40 percent under 38 C.F.R. § 4.71a, DC 5237.

A review of the record does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or entire spine to warrant a 50 percent or 100 percent disability rating, respectfully, under the General Rating Formula during any period of the appeal. Specifically, in May 2012 VA examination report, the examiner made a finding that there was no lumbar or any other spinal ankylosis present. He explained that the Veteran's lumbar spinal condition primarily consists of multi-segmental intervertebral disc disease with still maintained segments and that all spinal segments were still mobile although in a very limited way because of the disc displacements and the accompanying pain was due to irritation of the nerve roots or radiculopathy. It should be noted that the Veteran is in receipt of servic connection for the associated radiculopathy mentioned in the introduction. The examiner further explained that patients with spinal ankylosis have another problem. At first patients with spinal ankylosis are enormously stiff and cannot move but then would experience a gradual relief with repetitive attempts of motion. After about 30 minutes of slow motion activities, they feel better and the pain is easier for a longer period of time. Spinal pain is at the worst after any resting period and eases gradually over the day. He stated that the Veteran does not present the symptomatology described above in his determination that the Veteran does not have any lumbar or spinal ankylosis. Further, a VA examination provided in January 2004 reflects that the Veteran had normal lordosis of the lumbar vertebral column and spondylosis deformans but no ankylosis was reported. Therefore, a higher 100 percent rating based on unfavorable ankylosis of the entire spine prior to May 24, 2012, and a higher 50 percent rating based on unfavorable anklyosis of the thoracolumbar spine thereafter, under the General Rating Formula, is not warranted.

Prior to May 24, 2012, the Veteran is in receipt of the highest available schedular rating of 60 percent under the Formula for Rating IVDS Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243). The May 2012 VA examiner found that the Veteran had IVDS but indicated that he did not have any incapacitating episodes in the previous 12 months due to IVDS and that the Veteran had been unemployed since April 2004. A review of the record yields no indication that the Veteran had experienced any incapacitating episodes due to IVDS since May 25, 2012. Therefore, an increased rating of 60 percent since May 25, 2012, would not be applicable under the Formula for Rating IVDS Based on Incapacitating Episodes as it requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability, other than the symptoms involving the lower extremities, were also considered but are not warranted as it is not reflected by the record. Specifically, the May 2012 VA examination report indicates that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for neurological symptoms is not applicable at any point in the appeal.

In sum, the evidence does not show that a disability rating in excess of 60 percent prior to May 24, 2012, and in excess of 40 percent thereafter, for the Veteran's lumbar disability is warranted. As the preponderance of the evidence is against the claim for a higher rating for DDD of the lumbar spine with IVDS, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a disability rating in excess of 60 percent for DDD of the lumbar spine with IVDS prior to November 24, 2012, and in excess of 40 percent thereafter, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


